DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3, 5, 6, 8, and 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving system information including an uplink-downlink (UL-DL) configuration for a plurality of UL and DL subframes; receiving information on a specific UL subframe among the plurality of UL and DL subframes indicated by the UL-DL configuration is being reconfigured to a DL subframe based on an indication of a physical control channel; receiving a HARQ (Hybrid-Automatic Repeat and reQuest)-acknowledgment/negative acknowledgment (ACK/NACK) configuration information for the reconfigured DL subframe through a higher layer signaling; receiving a downlink data on the reconfigured DL subframe; transmitting a first HARQ-ACK/NACK related to the downlink data based on the HARQ-ACK/NACK configuration information for the reconfigured DL subframe; transmitting an uplink data based on the UL-DL configuration; and receiving a second HARQ-ACK/NACK related to the uplink data based on the system information, wherein the second HARQ-ACK/NACK related to the uplink data is received at a first timeline according to the system information which is different than a second timeline for the first HARQ-ACK/NACK related to the reconfigured DL subframe” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 6.

Dependent claims 3, 5, 8, and 10 further limit the allowed independent claims 1 and 6. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HE et al – reconfigure a channel timing for a semi-static UL-DL TDD configuration using the TIF (timing indication field) 
LV et al – sending information of the downlink resource carrier that is compatible with a second system, where the uplink resource carrier received is configured in the new frame structure
FWU et al – allocating a first flexible subframe of a first radio frame associated with the first cell to operate as a downlink subframe in response to determining whether the first cell causes interference
LEE et al – the determining the transmission of an uplink signal in a specific subframe on a first uplink-downlink setting in accordance with a fallback mode, wherein the fallback mode is applied if the reception of a change in use message transmitted so as to reset to a wireless resource use in accordance with a second uplink-downlink setting is not successful 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468